Citation Nr: 0803245	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-39 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for laser burn damage 
to the right eye.

2.  Entitlement to service-connected for a right wrist 
disability, to include residuals of a ganglion cyst removal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1985 to 
September 2005.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied service connection for residuals of a 
ganglion cyst of the right wrist and amblyopia of the right 
eye.  

In December 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

The issue of entitlement to service connection for a right 
wrist disability, to include residuals of a right ganglion 
cyst removal is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has residuals of a laser burn in the right eye, 
unrelated to pre-existing amblyopia, that were first shown 
during service.


CONCLUSION OF LAW

Residuals of a laser burn of the right eye were incurred 
during service.  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Given the favorable nature of the Board's decision on the 
issue of service connection for residuals of a laser burn in 
the right eye, there is no prejudice to the appellant, 
regardless of whether VA has satisfied its duties of 
notification and assistance.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service medical records reveal that the veteran entered 
service with a pre-existing right eye amblyopia condition 
that was manifested by decreased visual acuity.  The service 
medical records also show that the veteran suffered laser 
damage to the left lens in February 1987.  (At his personal 
hearing in December 2007, the veteran testified that he 
sustained the injury to his right eye, and not the left eye; 
and that the service medical record reference to the left 
lens was inadvertent).  

At VA examination in January 2006, the veteran reported a 
history of decreased vision in his right eye that pre-existed 
service.  The veteran explained that he underwent eye surgery 
at age two for strabismus and amblyopia, and that his visual 
acuity had been stable since that time.  The veteran also 
reported that during service in 1987 he sustained a laser 
burn on the right eye lens from an Apache helicopter which 
caused "things to appear weird and in different shapes when 
the light hits it correctly."  The veteran did not have 
glares, halos or photophobia.  Examination revealed visual 
acuity with present wear at +3.75, +2.00 and an axis of 123 
in the right eye, and +3.75, +1.75, and axis of 79 in the 
left eye.  Vision was 20/200 with no improvement on the pin 
hole on the right eye; 20/20 in the left. Pupils were 5 to 
2.5 in the right, and 4.5 to 2.5 in the left.  The veteran 
did have a right exotropia when measured by Hirschberg.  In 
examining corneal light reflexes, there was no relevant 
afferent papillary defect.  Motility in the right eye was -1 
in right gaze, upper right gaze and down right gaze.  In the 
left eye he was -2.5 in right gaze, upper right, and down 
right gaze.  Visual fields were full to confrontation in both 
eyes.  Intraocular pressure was 18 in the right eye and 16 in 
the left eye by digipen.  Slit lamp examination revealed 
clear lids, lashes, and lacrimal glands bilaterally.   
Conjunctivae and sclerae revealed 2+ papillary in both eyes 
with trace to 1+ injection bilaterally.  Cornea was clear 
bilaterally.  Anterior chamber was deep and quiet in both 
eyes.  Iris was intact, bilaterally.  Lens showed a very 
small opacity paracentrally in the right eye.  Anterior 
vitreous was clear and quiet bilaterally.  On dilated fundus 
examination, cup-to-disk ratio was 0.35 in both eyes with 
sharp disk margins and healthy neuroretinal rim.  In the 
right eye, there was noted a small flat, pigmented lesion in 
the temporal aspect without drusen or exudate or 
neovascularization surrounding it.  The impression was 
amblyopia OD secondary to strabismus, status post intraocular 
muscle surgery; residual right exotropia; allergic 
conjunctivitis; small pericentral lens opacity in the right 
eye; and a small, flat pigmented lesion in the temporal 
region of the right eye.  

The RO denied the veteran's claim, addressing only the 
veteran's amblyopia and strabismus, and noting that these 
conditions pre-existed service and were not aggravated during 
service.  The RO did not address the other conditions noted 
on the VA examination in January 2006.  Importantly, the 
veteran indicated in his notice of disagreement and 
substantive appeal that he never intended to establish 
service connection for amblyopia or strabismus; rather, he 
specifically requested service connection for the laser burn 
residuals, which are distinguishable from the pre-existing 
amblyopia and strabismus.  The veteran's contentions are 
supported by the findings in the January 2006 examination 
report.  The VA examiner specifically noted the history of 
the veteran's pre-existing right eye conditions, as well as 
his in-service right eye laser burn injury, and reported the 
findings on physical examination in terms of separate and 
distinct diagnoses.  The examiner offered no other possible 
etiology for the veteran's non-preexisting right eye 
conditions.  

In sum, the evidence in this case provides a basis on which 
to grant service connection.  First, there is evidence that 
the veteran suffered a laser burn injury to the right eye 
during service in 1987.  Second, the veteran has a current 
right eye condition in addition to his pre-existing amblyopia 
and strabismus, that is manifested by residual right 
exotropia; allergic conjunctivitis; small pericentral lens 
opacity in the right eye; and a small, flat pigmented lesion 
in the temporal region of the right eye.  Third, there is 
medical evidence which relates the veteran's current right 
eye conditions other than his pre-existing amblyopia and 
strabismus to an in-service injury.  All three Hickson 
elements have been satisfied, and there is no evidence to the 
contrary.  See Hickson  v. West, 12 Vet. App. 247, 253 
(1999).  

For all the foregoing reasons, and in resolving all doubt in 
the veteran's favor, service connection is warranted for the 
residuals of a laser burn injury to the right eye.


ORDER

Service connection for a laser burn injury of the right eye 
is granted.


REMAND

The veteran seeks service connection for a disability of the 
right wrist that is manifested by pain.  

The service medical records reveal that the veteran was 
diagnosed with a ganglion cyst on the right wrist during 
service.  The cyst was removed, but the veteran continued to 
complain of pain in the right wrist.  Despite the veteran's 
current complaints of pain in the right wrist, a VA examiner 
did not find any residuals from the right wrist ganglion cyst 
removal to account for the veteran's pain.  The RO, in turn, 
denied the veteran's claim of service connection for 
residuals of a right ganglion cyst removal.  

The veteran argues, however, that he had pain in the right 
wrist before the cyst formed, and after it was removed, 
essentially indicating that there may be some other cause for 
the right wrist pain.  A December 2000 service medical record 
noted the veteran's complaints of right wrist pain on and off 
for two years.  Examination revealed tenderness to palpation 
at the dorsum of the right wrist with mild edema.  The 
assessment was recurrent wrist pain.  An April 2001 entry 
noted right wrist pain for 4 days and an assessment of 
chronic right wrist pain.  The ganglion cyst was noted in 
September 2004 and the veteran was given a steroid injection 
into the wrist.  Service medical records also indicate that 
the veteran had been diagnosed with possible bursitis of the 
right wrist in January 2005 and tendonitis of the right wrist 
in February 2005.

The VA examiner in December 2005 did not consider whether the 
veteran's right wrist pain was due to bursitis or tendonitis, 
or some other soft tissue abnormality that may not be 
detectable with x-ray.  

In light of the possibility of a current diagnosis of right 
wrist tendonitis and/or bursitis, the veteran's right wrist 
should be re-examined.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
right wrist pain, not already associated 
with the claims file.  

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the right 
wrist pain, to include whether the 
veteran has tendonitis and/or bursitis of 
the right wrist.  The claims folder must 
be made available to and reviewed by the 
examiner in conjunction with the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed right wrist pain.  The 
examiner should first identify if any 
such right wrist disability exists, 
related, or unrelated to the ganglion 
cyst removal, and if so, should provide 
an opinion, with adequate rationale, as 
to whether it is at least as likely as 
not (a 50 percent or greater probability) 
that any current right wrist disability 
had its onset during service, based on 
all of the pertinent VA and private 
medical evidence in the claims file.  In 
particular, the examiner should consider 
the service medical records and VA 
records, as well as any additional 
pertinent medical evidence that is 
obtained and associated with the claims 
file subsequent to this remand.  All 
findings must be reported in detail and 
all indicated testing must be 
accomplished.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


